DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/268,406, application filed on 02/05/2019.  Claims 1-20 are currently pending in this application. 

Claim Rejections - 35 USC § 102
3.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.          Claim(s) 1-2, 10-12 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SABOORI et al. (US PG Pub No. 2021/0350233).

5.          With respect to claim 1 and 11, SABOORI teaches:
one or more artificial intelligence (AI) chips (see plurality of learning based agents as virtual AI units, para 33-35); and 
a processing device communicatively coupled to the one or more AI chips (optimization including cpu’s gpu’s, and other real hardware, para 31-34) and configured to: 
(i) determine a respective gain vector for each of the one or more AI chips (quantizing model to improve optimization, para 27-30); 
(ii) determine a first AI model in floating point (see floating point format for deep learning optimization, para 5-7); 
(iii) determine a respective AI model in fixed point for each of the one or more AI chips by applying the respective gain vector to the first AI model (see fixed-point for deep-learning optimization, para 28-30); 
(iv) upload the respective AI model in fixed point to a corresponding AI chip of the one or more AI chips to determine a performance value associated with the corresponding AI chip (determining which precision is best suited for given application, para 20-25); and 
(v) determine a global gain vector that results in a best performance value among the performance values of the one or mote AI chips (determining which precision is best suited for given application, para 20-25).

6.          With respect to claim 2 and 12, SABOORI teaches:
wherein the processing device is further configured to: repeat (iii)-(v) for a number of iterations; and additionally, in each iteration: for each AI chip of the one or more AI chips, update the respective gain vector based on a respective gain vector at a preceding iteration and a velocity of gain for the AI chip (determining which precision is best suited for given application, para 20-25).

7.          With respect to claim 10 and 20, SABOORI teaches:
wherein the processing device is configured to determi(ne live respective gain vector to each of the one or more AI chips by assigning one or more random numbers to the respective gain vector (determining which precision is best suited for given application, para 20-25).

Allowable Subject Matter
8.	Claim 3 and similarly recited claim 13, claim 6 and similarly recited claim 16, claim 7 and similarly recited claim 17, and dependent claim 8 and similarly recited claim 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	With respect to claim 3 and similarly recited claim 13, and claims 4-5 and 14-15 which depend therefrom, respectively, the prior art of record fails to teach the particular combination of limitations as recited in claim 3, as follows:
wherein the processing device is further configured to, in each iteration: 
determine a respective optimal gain vector for each of the one or more AI chips, 
wherein the respective optimal gain vector results in a best performance value among the performance values of the corresponding AI chip in one or more preceding iterations; and 
determine the global gain vector based on the respective optimal gain vectors for the one or more AI chips.

10.	With respect to claim 6 and similarly recited claim 16, the prior art of record fails to teach the particular combination of limitations as recited in claim 6, as follows:
wherein: each of the first AI model and the respective AI models in fixed point includes a convolution neural network (CNN) model containing multiple convolution layers; and each of the respective gain vectors and the global gain vector comprises a vector containing multiple gain values, wherein a number of gain values in the vector equals a number of convolution layers in the multiple convolution layers.

11.	With respect to claim 7 and similarly recited claim 17, and claims 8-9 and 18-19 which depend therefrom, respectively, the prior art of record fails to teach the particular combination of limitations as recited in claim 7, as follows:
wherein the processing device is further configured to, upon a completion of the number of iterations: convert the first AI model to a second AI model in fixed point by applying the global gain vector to the first AI model, wherein the second AI model is loadable into a physical AI chip coupled to a sensor and configured to: receive data captured from the sensor; and perform an AI task based on the captured data and the second AI model loaded in the physical AI chip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851